UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 11, 2015 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704)364-7707 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item2.02 Results of Operations and Financial Condition On May 11, 2015, Swisher Hygiene Inc. (the “Company”) issued a press release announcing its results of operations for the three monthsendedMarch 31, 2015. A copy of the press release is furnished as Exhibit99.1 to this report. The information furnished pursuant to this Item2.02, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits (d)Exhibits The following exhibit is furnished as part of this report: Exhibit No. Description Press Release of Swisher Hygiene Inc., datedMay 11, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISHER HYGIENE INC. Date: May 11, 2015 By: /s/ William T. Nanovsky William T. Nanovsky Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release of Swisher Hygiene Inc., dated May 11, 2015. 4
